MOTION TO DISMISS
CUTRER, Judge.
The plaintiff-appellee, Louisiana Venture Capital Corporation, moves to dismiss the appeal of Paul L. Sowells, et al., as being untimely perfected.
The defendants in this matter filed a Petition for Injunction to Arrest Seizure and Sale of Immovable Property Under Ex-ecutory Process. In a judgment rendered in open court on December 30, 1982 and signed by the court and both parties on January 3, 1983, the suit for injunction was dismissed.
The defendants took a devolutive appeal of said judgment on March 3, 1983.
Code of Civil Procedure Article 3612 provides in part:
*1390“An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment. The court in its discretion may stay further proceedings until the appeal has been decided.”
Inasmuch as the appeal was not taken within the delays allowed by C.C.P. Article 3612, the appeal is hereby dismissed at appellants’ costs.
MOTION GRANTED.